DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (IDS).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Paragraph [0047], line 3 describes US Patent Application Publication No. 2016/0183596, but this reference is not listed in all the IDS filed in the present application. 

Drawings
The drawings are objected to because of the following problems.  
In Figures 4 and 14C, the reference letter "A" with an arrow head line is shown only at the left side of the distal end 38, but only the arrow head line is shown at the right side of the distal end 38 without the reference letter "A". 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "72" for an electrically conductive body described in Paragraph [0047], lines 5-6.  
Claim 9 recites, "a third surface".  Since the detailed description of the specification does not describe the third surface and the drawings do not point out this third surface with a line and an assigned reference number.  Therefore, it is not clear what this third surface is and where this third surface is located.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PERSONAL VAPORIZER INCLUDING A HEATING ELEMENT HAVING A GENERALL UPSIDE-DOWN CUP SHAPE.
The disclosure is objected to because of the following informalities: 
Throughout the entire specification, the examiner suggests the applicant to use the same terminology with the corresponding same reference number consistently.  
Paragraph [0045], line 2 describes, "the lower end 38", but line 3 describes, "the distal end 38".  
Paragraph [0046], lines 3-4, the examiner suggests the applicant to change "The bowl 50 side wall 54" to -- The bowl side wall 54 --. 
Paragraph [0049], line 1, "heating element 84" should be -- heating element 80 --.
Throughout the specification, the reference number "44" is described as both "mouthpiece module" or "mouthpiece".  
In Paragraph [0052], lines 1-2 describe, "an elongated mouthpiece body 104"; line 3 describes, "the body 104"; and line 4 describes, "the mouthpiece body 104".  
Paragraph [0053], line 2 describes, "a threaded proximal connector adapter 122", but line 3 describes, "the proximal connector 122".  The proximal connector adapter and the proximal connector are two different elements.  An adapter and a connector are two different elements.  
Paragraph [0056], line 2, the examiner suggests the applicant to change "a bottom surface 56 and side wall 54 surface" to -- a bottom wall 56 and a side wall 54 -- because Paragraph [0046], lines 2-3 describe, "a side wall 54 and a bottom wall 56".  
In Paragraph [0056], line 3 describes, "an elongated tubular air guide 60"; line 4 describes, "an air guide 60"; and lines 4-5 describe, "The tubular air guide 60".  
Paragraph [0057[, line 6, the examiner suggests the applicant to change "the heating element top wall 84" to -- the top wall 84 of the heating element 80 --.  
Paragraph [0061], lines 2-3 describe, "a threaded proximal connector 144", but Paragraph [0062], line 2 describes, "the container proximal connector 144".  Therefore, it is not clear whether Paragraphs [0061] and [0062] are describing the same connector or two different connectors.  
Paragraph [0066], lines 13-14, the examiner suggests the applicant to change "the tongs 184" to -- the scooper tongs 184 --.  
Appropriate correction is required.

Claim Objections
Claims 1, 8, 12, 14, and 15 are objected to because of the following informalities:  
Claim 1, line 5 describes, "a tubular side wall".  However, lines 9-10 and 12-13 describe, "the heating element side wall".  It seems that these two side walls are the same side wall.  Therefore, the examiner suggests the applicant to change "the heating element side wall" recited in lines 9-10 and 12-13 to either -- the tubular side wall -- or -- the tubular side wall of the heating element --.  
Claim 1, line 9, "a vaporization media" should be -- the vaporization media -- because claim 1, lines 6-7 already recites, "a vaporization media".  
Claim 8, line 1, the examiner suggests the applicant to change "a vaporization media" to -- the vaporization media -- because line 1 already recites, "a vaporization media".  
A claim must start with a capital letter and ends with a period.  Claim 12 did not end with the period.
Claim 12, lines 2-3, the examiner suggests the applicant to change "a vaporization media" to -- the vaporization media -- because line 1 already recites, "a vaporization media".  
Claim 12, lines 4-6 recite, either "input air" or simply "air".  The examiner suggests the applicant to 
Claim 14, lines 2-3, the examiner suggests the applicant to change "the top and side wall" to -- the top and side walls --.
In claim 15, it seems that the dependency of claim 15 is wrong because currently claim 15 is depended on claim 11 instead of claim 12.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the heating element top surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  While claims 1 and 2 recite, "a top wall", but claims 1 and 2 do not recite, "a top surface".  Also, while claim 1 recites first and second surfaces of the heating element side wall, claim 1 does not recite a top surface of the top wall of the heating element.  Claim 3 depended on claim 2 also recites, "the top surface".
Claim 9 recites, "a third surface".  Since the detailed description of the specification does not describe the third surface and the drawings do not point out this third surface with a line and an assigned reference number.  Therefore, it is not clear what this third surface is and where this third surface is located.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernando et al (WO 2019/003116 A1).
Fernando discloses a method of vaporizing a vaporization media 150, comprising: (claim 12) actuating a heating element 160 having a first surface (inner surface) and a second surface (outer surface) so that the vaporization media 150 on the second surface (inner surface) is atomized; drawing an input air 170 across the first surface (outer surface) so that heat from the first surface warms the input air (arrow head line shown in Fig. 1); and after the input air has been warmed, drawing the input air across the second surface and through the atomized vaporization media 150; wherein no vaporization media 150 is on the first surface; (claim 13) wherein the method futher comprising changing a flow path direction of the input air more than 90° between the first surface and the second surface; (claim 14) wherein the heating element 160 has a top wall and a side wall depending from the top wall, and an air warming space 170 is defined within the top and side wall, and the first surface is within the air warming space; (claim 15) wherein the second surface is arranged on the heating element side wall on a side opposite the air warming space.

Allowable Subject Matter
Claims 1 and 4-8 are allowed, but claims 1 and 8 are objected.

Claims 2-3 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a personal vaporizer, comprising: an atomizer module having an atomizer bowl opening toward a top end and defining a bowl space; a heating element disposed within the atomizer bowl, the heating element having a top wall and a tubular side wall extending downwardly from the top wall, an air warming space defined within the heating element; and a vaporization space defined between the tubular side wall of the heating element and the atomizer bowl, a vaporization media disposed in the vaporization space on a first surface of the tubular side wall of the heating element; wherein when the heating element is actuated and air is drawn through the vaporizer, the intake air is drawn into the air warming space and along a second surface of the tubular side wall of the heating element before flowing into the vaporization space.
In combination with all the limitations recited in the independent claim 8, the prior art of record does not anticipate nor render obvious a method of vaporizing a vaporization media, comprising: applying the vaporization media onto a first surface of a heating element; actuating the heating element to warm the first surface to melt but not atomize the vaporization media on the first surface of the heating element, so that the melted vaporization media flows to a second surface of the heating element; and actuating the heating element to heat the second surface sufficiently to atomize the vaporization media on the second surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831